Citation Nr: 0815807	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  06-12 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from August 1979 to August 
1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDING OF FACT

Hepatitis C was not shown in service or for many years 
thereafter, there is no competent evidence or opinion that 
relates the veteran's hepatitis C to service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C are not 
met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in May 2005.  Although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to the claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  As will be discussed in 
detail below, the duty to assist does not include to 
obtaining an examination for a medical opinion regarding a 
possible relationship between the disability on appeal and 
the veteran's military service.  McLendon v. Nicholson, 20 
Vet. App. 79, 82-83 (2006).  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may 
be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

The veteran has asserted that his hepatitis C is related to 
receiving in-service inoculations with jet injectors.  He had 
denied any other risk factors.

The service medical records show that the veteran received 
various immunizations.  The service medical records reflect 
no complaints, findings, or diagnosis of any liver 
disability, including hepatitis.   

Private treatment records show that the veteran had a 
positive hepatitis C test in December 1999 and that he has 
received ongoing treatment for the disorder.  

Despite the medical evidence of current hepatitis C, the 
evidence of record does not  support the veteran's claim that 
his current hepatitis C is related to service.

In support of his claim, the veteran submitted a copy of VA 
Fast Letter 04-13 (June 29, 2004) regarding the relationship 
between immunizations with jet injectors and hepatitis C 
infection.  The letter concluded while it was biologically 
possible, there have been no reports of air gun transmission 
of hepatitis C.  In this case, the veteran's service medical 
records indicate that he received several immunizations 
during service.  Although not specifically noted, the Board 
will assume that these immunizations were delivered with an 
air gun injector.  Even though transmission of hepatitis C by 
air gun injection is biologically possible, the mere fact 
that the veteran received such injections does not establish 
a relationship between his hepatitis C and service.  Service 
connection requires competent evidence of a nexus between the 
inservice events and the veteran's claimed disability.  No 
medical examiner has made any determination on the etiology 
of the veteran's hepatitis C.

The veteran also submitted an informational pamphlet on 
getting tested for hepatitis C.  This pamphlet merely 
provided general information on getting tested for hepatitis 
C and did not provide information specific to the veteran's 
case.  

The Board also notes that the veteran's representative has 
referenced various Internet treatises/reports as to infection 
by jet injectors.  These reports appear to document studies 
and are thus general in nature and once again, do not address 
the veteran's specific case.  Wallin v. West, 11 Vet. App. 
509 (1998).  Thus, they are insufficient to establish a nexus 
between the veteran's hepatitis C and service.   

The veteran's representative has argued that the veteran's 
claim should be remanded for a VA medical opinion pursuant to 
the McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Pursuant 
to 38 C.F.R. § 3.159(c)(4), an examination is required when 
(1) there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  

The Board concludes an examination is not needed with regard 
to hepatitis C because the only evidence indicating the 
veteran "suffered an event, injury or disease in service" 
is his own lay statements.  Such evidence is insufficient to 
trigger VA's duty to provide an examination.  Where the 
supporting evidence of record consists only of a lay 
statement, VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004)  (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that 'reflect[ed] 
that he suffered an event, injury[,] or disease in service' 
that may be associated with [his] symptoms").  The veteran 
does not maintain that he was exposed to hepatitis C in 
service, he merely states that he was possibly exposed during 
service.  The veteran is competent to testify regarding what 
he witnessed and observed during his service.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Here, however he is not 
testifying to what he witnessed or observed, but rather he is 
hypothesizing as to what he may have been exposed to while in 
service.  His assertion that he may have been exposed to 
hepatitis C is simply too conjectural and speculative to be 
relied upon to indicate that his hepatitis C may be 
associated with his service.  McLendon, 20 Vet. App. at 83.  

In short, there is no competent medical evidence or opinion 
currently of record that supports the veteran's claim that 
his current hepatitis C is related to service, to include 
inoculations with jet injectors, and neither he nor his 
representative has presented or identified existing evidence 
that would, in fact, support the claim.

In adjudicating this claim, the Board has also considered the 
veteran's and his representative's assertions; however, none 
of this evidence provides a basis for allowance of the claim. 
As indicated above, the claim turns on the medical matter of 
etiology, or medical relationship between current disability 
and service-a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the veteran and his representative are not shown 
to be other than laypersons without the appropriate medical 
training and expertise, neither is competent to render a 
probative opinion on a medical matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
none of the lay assertions in this regard have any probative 
value.

Under these circumstances, the Board finds that the claim for 
service connection for hepatitis C must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for hepatitis C is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


